Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: in line 1, it is believed the recitation “the assembly or the or front end” is supposed to read --the front end panel assembly or the front end--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: 
It is believed that in line 5, the second instance of “and” should be changed to read --end--.
It is believed that in line 12, the second instance of “and” should be changed to read --end--.
It believed that in line 40, the word “potion” should be changed to read --portion--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-11 recite the limitation "the assembly of" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the base of the second part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the front end panel module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the assembly” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the front end panel module" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the base of the front cover" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernoff et al. (US Pat 6,793,275).
Regarding claim 1, Chernoff et al. disclose a body panel assembly 20 capable of being used for an electric vehicle (see Col. 4, lines 12-19) comprising an outer panel 29, or “front cover”, having fender panels 26, or “side edges”, the outer panel 29 extending in a bended shape between a grill, or “first”, portion 30 and a hood, or “second”, portion 23 of the front cover 29 and an inner panel 32, or “carrier structure”, comprising a base and a peripheral upstanding wall (see annotated Figure 2 below) extending from the base of the inner panel; the inner panel has a first and second part (see annotated Figure 2 below) 

    PNG
    media_image1.png
    328
    471
    media_image1.png
    Greyscale

Regarding claim 2, Chernoff et al. discloses the body panel assembly 20 includes an energy absorbing component 50 provided on the second part of the inner panel 32 to absorb energy in the event of a collision (see Col. 3, lines 18-19).
Regarding claim 5, Chernoff et al. disclose that the outer panel 29 is made of an opaque 3D shaped sheet.
Regarding claims 6 and 7, Chernoff et al. disclose that the outer panel 29 includes that the grill, or “first”, portion 30 is mesh (see Figure 1), a translucent material and headlights 31, included in the grill portion, are translucent.
Regarding claim 12, Chernoff et al. disclose an electric vehicle 56 (see Col. 4, lines 12-19) comprising a body panel assembly 20 including an outer panel 29, or “front cover”, having fender panels 26, or “side edges”, the outer panel 29 extending in a bended shape between a grill, or “first”, portion 30 and a hood, or “second”, portion 23 of the front cover 29 and an inner panel 32, or “carrier structure”, comprising a base and a peripheral upstanding wall (see annotated Figure 2 above) extending from the base of the inner panel; the inner panel has a first and second part (see annotated Figure 2 above) wherein the first part is covered by the grill portion 30 and the second part is covered by the hood portion 23 and the peripheral upstanding wall connects to the outer panel at the side edges of the outer panel.

Regarding claim 14, Chernoff et al. disclose the vehicle of claim 12, wherein the body panel assembly 20 is flanked by a pair of headlights 31 (see Figure 1).
Regarding claim 15, Chernoff et al. disclose the vehicle of claim 12, wherein the body panel assembly 20 extends between a fascia of the bumper assembly and a front window of the vehicle (see Figure 6).
Regarding claim 16, Chernoff et al. disclose the vehicle of claim 12 includes an energy absorbing component 50 provided on the second part of the inner panel 32 to absorb energy in the event of a collision (see Col. 3, lines 18-19).
Claims 1-3 and 5, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayata (US Pat 5,115,878).
Regarding claim 1, Hayata discloses a front end panel assembly 2 capable of being used for an electric vehicle 1 comprising a front cover 4 having side edges, the front cover 4 extending in a bended shape with a first portion of the front cover 4 bent downward from a second portion of the front cover 4 (see annotated Figure 1 below); and a carrier structure 3 comprising a base and a peripheral upstanding wall (see annotated Figure 1 below) extending from the base, wherein the carrier structure 3 comprises a first part that is angled downward from a second part 15 (see annotated Figure 1 below) and distinguished by indentation 11; wherein the peripheral upstanding wall connects to the front cover 4 at or near at least part of the side edges of the front cover 4, such that a space is formed and enclosed between the front cover 4 and the carrier structure 3, wherein the first portion of the front cover 4 covers a first part of the carrier structure 3, and the second portion of the front cover 4 covers a second part 15 of the carrier structure 3 (see annotated Figure 1 below).

    PNG
    media_image2.png
    416
    493
    media_image2.png
    Greyscale

Regarding claim 2, Hayata discloses the front end panel assembly 2 of claim 1, wherein an energy-absorbing component 13, 14 is provided on the second part of the carrier structure 3 for absorbing energy upon impact.
Regarding claim 3, Hayata discloses the front end panel assembly 2 of claim 2, wherein the energy-absorbing component comprises one or more ribs that extend from the base of the second part 15 of the carrier structure 3.
Regarding claim 5, Hayata discloses the front end panel assembly 2 of claim 1, wherein the front cover 4 comprises an opaque 3D shaped sheet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 9 and 17, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et al. in view of Kimoto et al. (US Pat 8,276,975).
Chernoff et al. disclose a body panel assembly 20 comprising an outer panel 29 with a hood portion 23 and a grill portion 30 and an inner panel 32 with first part and second part and a peripheral upstanding wall and an energy absorbing component on the second part of inner panel 32; however, Chernoff et al. fail to disclose that the energy absorbing component comprises at least one rib extending from the base or a foamed structure filling at least a part of the space between the upper and lower panels.
Kimoto et al. disclose a bonnet 41 with an upper panel 31 and a lower panel 32 (see Figures 4 & 5). The lower panel 32 has ribs 34 that extend into the space between the upper and lower panels to stiffen the layer and assist in energy absorption upon impact (see Col. 8, lines 47-51). The space between the upper panel 31 and lower panel 32 is filled with a core material 32 that can be constructed from foamed material (see Col. 8, lines 30-33) and the panels are comprised of a thermoplastic material (see Col. 8, lines 25-30).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the second part of the inner panel of Chernoff et al. as a solid panel with structural ribs, as taught by Kimoto et al., to increase rigidity of the inner panel and absorb energy upon impact.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the body panel assembly of Chernoff et al. with a layer of foam material between the hood portion of the outer panel and the second part of the inner panel, as taught by Kimoto et al., to absorb energy in the event of a collision.

Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the second part of the inner panel of Chernoff et al. with ribs, as taught by Kimoto et al., to increase rigidity of the inner panel and absorb energy upon impact and include a layer of foam material between the hood portion of the outer panel and the second part of the inner panel, as taught by Kimoto et al., to absorb energy in the event of a collision.
Claims 4 and 9, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Kimoto et al.
Hayata discloses the front end panel assembly 2 comprising a front cover 4 and a carrier structure 3, as described in claim 2, with an energy-absorbing component provided on the second part 15 of the carrier structure 3 for absorbing energy upon impact.
Hayata fails to disclose that the energy-absorbing component is a foamed structure and the front end panel assembly 2 is made from thermoplastic material.
Kimoto et al. disclose a bonnet 41 with an upper panel 31 and a lower panel 32 (see Figures 4 & 5). The lower panel 32 has ribs 34 that extend into the space between the upper and lower panels to stiffen the layer and assist in energy absorption upon impact (see Col. 8, lines 47-51). The space between the upper panel 31 and lower panel 32 is filled with a core material 32 that can be constructed from foamed material (see Col. 8, lines 30-33) and the panels are comprised of a thermoplastic material (see Col. 8, lines 25-30).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to include a foamed structure in the enclosed space between the second part of the carrier structure and the second portion of the front cover of Hayata, as taught by Kimoto et al., to absorb energy in the event of a collision.
.
Claims 8, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et al. in view of Glickman et al. (US Pat 10,309,610).
Regarding claim 8, Chernoff et al. disclose the body panel assembly 20 of claim 1; however, Chernoff et al. fail to disclose a light module enclosed within the space between the grill portion 30 and the first part of the inner panel 32.
Glickman et al. disclose a vehicle 10 with a light module 12 controlled by a control unit 40 disposed within the grill 14 of the vehicle (see Col. 3, lines 54-58) to provide daylight running lights with minimal effects and enhance aesthetics of the front structure (see Col. 1, lines 23-26; 33-35).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to integrate a light module into the space between the grill portion and the second part of the inner panel of Chernoff et al., as taught by Glickman et al., in order to provide daylight running lights with minimal effects and enhance aesthetics of the front structure of the vehicle.
Regarding claims 10 and 11, Chernoff et al., as modified by Glickman et al. above, disclose a body panel assembly 20 with a light module; however, Chernoff et al., as modified by Glickman et al. above, fail to disclose a receiving portion for the light module in a first section of body panel assembly partially enclosed by the first part of the inner panel 32.
Glickman et al. disclose a light module 12 disposed behind a grill 14c of a vehicle 10 that is received by a support structure 30 that accommodates the light source 16 and the electronic connector 38 and allows for positioning the light module within a space behind the grill 14c.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a support structure, or “receiving portion”, in the body panel assembly of Chernoff et al., as modified by Glickman et al. in claim 8 above, as taught by Glickman et al., to accommodate the light module in the body panel assembly.

Regarding claim 18, Chernoff et al. disclose the body panel assembly 20 of claim 1; however, Chernoff et al. fail to disclose a light module enclosed within the space between the grill portion 30 and the first part of the inner panel 32.
Glickman et al. disclose a vehicle 10 with a light module 12 controlled by a control unit 40 disposed within the grill 14 of the vehicle (see Col. 3, lines 54-58) that is received by a support structure 30 that accommodates the light source 16 and the electronic connector 38 and allows for positioning the light module within a space behind the grill 14c. The light module provides daylight running lights with minimal effects and enhances aesthetics of the front structure (see Col. 1, lines 23-26; 33-35).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to integrate a light module into the space between the grill portion and the second part of the inner panel of Chernoff et al. with a support structure, or “receiving portion”, enclosed by a first part of the inner panel of Chernoff et al. to receive the light module and electronics, as taught by Glickman et al., in order to provide daylight running lights with minimal effects and enhance aesthetics of the front structure of the vehicle.
Claims 12, 14 and 16, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hayata in view of Minami et al. (JPH10157467A).
Regarding claim 12, Hayata discloses a vehicle 1 including a front end panel assembly 2 comprising a front cover 4 having side edges, the front cover 4 extending in a bended shape with a first portion of the front cover 4 bent downward from a second portion of the front cover 4 (see annotated Figure 1 above); and a carrier structure 3 comprising a base and a peripheral upstanding wall (see annotated Figure 1 above) extending from the base, wherein the carrier structure 3 comprises a first part 
Hayata fails to disclose that the vehicle is an electric vehicle.
Minami et al. discloses a vehicle with a front cover 2 and an electric motor 3 (see Figure 2) instead of a gasoline engine (see Paragraph 6, lines 1-2) so that a battery may be used to power the vehicle.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the vehicle of Hayata with an electric motor, as taught by Minami et al., in order to use a battery to power the vehicle instead of a conventional gasoline engine.
Regarding claim 14, Hayata, as modified by Minami et al. above, discloses the vehicle 1 of claim 12, wherein the front end panel assembly is flanked by a pair of headlights (see Figure 5). 
Regarding claim 16, Hayata, as modified by Minami et al. above, discloses the vehicle 1 of claim 12, wherein an energy-absorbing component 13, 14 is provided on the second part of the carrier structure 3 for absorbing energy upon impact.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hayata, as modified by Minami et al. in claim 16, in view of Kimoto et al.
Regarding claim 17, Hayata, as modified by Minami et al., discloses an electric vehicle 1 including the front end panel assembly 2 comprising a front cover 4 and a carrier structure 3, as described in claim 16, with an energy-absorbing component comprising ribs 13, 14 for absorbing energy upon impact.

Kimoto et al. disclose a bonnet 41 with an upper panel 31 and a lower panel 32 (see Figures 4 & 5). The lower panel 32 has ribs 34 that extend into the space between the upper and lower panels to stiffen the layer and assist in energy absorption upon impact (see Col. 8, lines 47-51). The space between the upper panel 31 and lower panel 32 is filled with a core material 32 that can be constructed from foamed material (see Col. 8, lines 30-33).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a foamed structure in the space between the second part of the carrier structure and the second portion of the front cover of Hayata, as modified by Minami et al. above, in order to increase energy absorption upon impact.
Claims 19-20, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chernoff et al. in view of Kimoto et al. 
Regarding claim 19, Chernoff et al. disclose a body panel assembly 20 for an electric vehicle (see Col. 4, lines 12-19) comprising an outer panel 29, or “front cover”, having fender panels 26, or “side edges”, the outer panel 29 having an outer panel front end (see annotated Figure 1 below) and a grill, or “first”, part 30 extending aft to a hood, or “second”, part of the front cover 29 with an outer panel aft end (see annotated Figure 1 below) wherein the outer panel front end and outer panel aft end are angled relative to each other so that the outer panel 29 defines a front cover bended shape between the front cover front end and front cover aft end; an inner panel 32, or “carrier structure”, disposed behind and connected to the outer panel 29 (see Col. 3, line 10) the inner panel 32 defining a carrier structure front end (see annotated Figure 2 below), a carrier structure first portion (see annotated Figure 2 below) extending aft from the carrier structure front end to a carrier structure second portion (see annotated Figure 2 below), and the carrier structure second portion extending aft from the carrier structure first portion to a carrier structure aft end, wherein the carrier structure front end and the carrier structure aft 

    PNG
    media_image3.png
    325
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    339
    520
    media_image4.png
    Greyscale

Chernoff et al. fail to disclose a second portion of the base of the inner panel 32 is defined within the carrier structure second portion, wherein the second portion of the base comprises energy absorbing structure that is contained within the second portion of the enclosed space, wherein the energy absorbing structure extends upwardly from the second portion of the base toward the front cover second part, and extends aft from the carrier structure first portion toward the carrier structure aft end, and wherein the energy absorbing structure is defined by structural ribs, formed onto the second portion of the base, that are disposed adjacent one another between the peripheral side walls and a foamed structure that is seated over the structural ribs and is configured to fill at least part of the second portion of the enclosed space.
Kimoto et al. disclose a bonnet 41 with an upper panel 31 and a lower panel 32. The lower panel 32 has structural ribs 34 that extend into the space between the upper and lower panels to stiffen the layer and assist in energy absorption upon impact (see Col. 8, lines 47-51). The space between the upper panel 31 and lower panel 32 is filled with a core material 32 that can be constructed from foamed material (see Col. 8, lines 30-33).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the second portion of the carrier structure of Chernoff et al. as a solid panel with structural ribs extending into the space between the outer panel and inner panel, as taught by Kimoto et al., to increase rigidity of the inner panel and absorb energy upon impact and include a layer 
Regarding claim 20, Chernoff et al., as modified by Kimoto et al. above, disclose the body panel assembly of claim 19, wherein the outer panel 29 defines a hood of the electric-drive car 56, the grill portion 30 defines a front fascia of the electric-drive car 56, and headlights 31 are seated in a receiving portion defined in the first portion of the carrier structure (see annotated Figure 2 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White et al. (US Pat 6,846,038) disclose a front end vehicle assembly with an inner and outer panel with an energy absorbing component and headlights. Seksaria et al. (US Pat 8,052,198) disclose a vehicle hood with an inner and outer panel made from thermoplastic material and a layer of foam disposed between the two layers. Ralston et al. (US Pat 8,356,857) disclose a ribbed energy absorber disposed between an inner and outer panel of an automotive hood.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VERONICA MARIE SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/             Primary Examiner, Art Unit 3612